Title: To Thomas Jefferson from Hugh O’Connors, 29 January 1806
From: O’Connors, Hugh
To: Jefferson, Thomas


                        
                            Please your Excellency
                            
                            New york Front Street No. 125
                                Jany. 29th. 1806
                        
                        I took this Liberty of addressing you twice from Baltimore, and once from Philedelphia, the subject of them
                            letters you are already in Possession of—so that I need say no more now on the Buisness but there is an old saying that
                            Silen is Consent Which I hope is the Case jure Respecting the Requests I have made, and if you Comply as I have already mentioned
                            to you I will procure you the first recommendations in this City, mr. Mumford the Member of Congress knows me, should you
                            Incline to serve me you might Enquire of him respecting my Character, my acquaintance with mr. Clinton is as only slight
                            two Days only at Philedelphia last year as I already mentioned to you—I hope now you will take my Situation into your
                            serious Consideration and that You will order me an answer as soon as Convent. to you. I am with Respect your Excellencys
                            most obedt. servant
                        
                            Hugh OConnors
                            
                        
                    